El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
La O Flores Salazar entabló una demanda contra Angel Arroyo Rivera y su esposa María Aurora Estrada Espinet y contra Juana Rivera Gutiérrez, sobre nulidad de escritura de compraventa y de su asiento de presentación en el Re-gistro de la Propiedad. Dentro del pleito radicó una soli-citud de injunction pendente lite incluyendo como deman-dado al registrador de la propiedad del distrito correspon-diente. Se libró una orden para mostrar causa. Los de-mandados comparecieron y mostraron las razones que a su juicio existían para que no se librara el injunction, y la corte, basándose en los artículos 1376 del Código Civil, 282 del Có-digo de Enjuiciamiento Civil y 36 y 38 de la Ley Hipoteca-ria, y en' la jurisprudencia que cita expresamente, concedió el injunction preliminar solicitado, previa prestación de $1,200 de fianza, a virtud del cual se prohibió a los demandados la inscripción en el registro de la escritura cuya nulidad se so-licita, mientras el pleito se resolvía y hasta nueva orden de la corte.
Lo que sucedió fué que Angel Arroyo y su esposa adqui-rieron una finca que ya estaba hipotecada. La deuda hipo-tecaria no fué satisfecha. El acreedor instituyó procedi-miento ejecutivo, compró la finca y posteriormente la ven-dió a La O Plores Salazar, demandante en este caso.
En el ínterin los demandados Angel Arroyo y su esposa vendieron la finca hipotecada a Juana Rivera Gutiérrez. La escritura de venta fué presentada en el registro de la pro-piedad por dicho Angel Arroyo. En el momento de esta presentación las escrituras a La O Flores Salazar y a su supuesto predecesor no habían sido presentadas o inscritas.
Los apelantes alegan que la corte de distrito no tenía de-recho a ordenar al registrador que se abstuviera de hacer la *99inscripción. Originalmente nos sentimos inclinados a opi-nar qne el registrador no era una persona que podía ser lle-vada a la corte en un procedimiento de injunction. El no tiene verdadero interés en el litigio. No damos demasiado énfasis al artículo 4 de la Ley de Injunction, que dispone:
“No podrá otorgarse un injunction:
< < * * * * * m #
“3. Para impedir el cumplimiento de un estatuto público por funcionarios de la ley, en beneficio del público.”
Sin embargo, el artículo 28 de la Ley Hipotecaria dispone más particularmente como sigue:
“Se considera como fecha de la inscripción para todos los efectos que ésta debe producir, la fecha del asiento de presentación, que deberá constar en la inscripción misma.”
Por tanto, la presentación de un documento equivale a su inscripción para todos los efectos que ésta tenga derecho a producir. Si llegando al registro primeramente, Juana Elver a adquirió un título bajo el artículo 1376 del Código Civil, tal título dataría desde la presentación, y no desde que efec-tivamente se hizo la inscripción, del documento. Es una cues-tión de derechos superiores la que tiene que considerar el registrador, o quizá la corte. Tratándose de una cuestión de derechos, conforme ha sido reseñada por el artículo 1376 del Código Civil, una parte no puede adquirir mayor dere-cho o título demorando la inscripción en el registro de la propiedad. En otras palabras, los derechos del presentante no dependen de que efectivamente se haga la inscripción, sino de la presentación del documento en el registro.
También se ha sugerido ahora que la venta en ejecución de hipoteca no fué debidamente efectuada o que existe la po-sibilidad de que ésta no fuera bien hecha, y que en tal caso ellos tenían derechos en el remanente (equity) de la finca, es decir, en aquella parte que no estaba necesariamente com-prendida por el importe de la hipoteca. Es evidente que de conformidad con la Ley Hipotecaria y con otras leyes, si *100una venta en ejecución de hipoteca no es efectuada en de-bida forma, el deudor tiene derecho a anularla. Si la venta en ejecución de hipoteca no fue llevada a cabo en debida forma, necesariamente el deudor tenía algunos derechos o interés en la finca. Algo en este sentido se desprende evi-dentemente de nuestra opinión en el caso de Anaud viuda de Blanco v. Martínes, 40 D.P.R. 669.
El juez que suscribe tiene algunas dudas respecto a si debe hacerse al registrador parte en esta clase de litigio, pero la corte considera innecesario decidir la cuestión.

Debe revocarse la resolución apelada y a/imlarse el “injunction’